Opinion by
Mr. Justice Mitchell,
Appellants, members of an unincorporated society, applied for a charter, setting out that “ the purposes for which the corporation is formed are to encourage social intercourse among its- members and their families, to accumulate a fund by gifts and dues of its members, and to apply the said fund for the re*145lief of its members and their families, and to other charitable purposes.”
A master to whom the application was referred, reported that the application was in proper form, the purposes within those named in the' first class under section 2 of the Act of April 29,1874, P. L. 73; and further, specifically, that no liquor was sold or used at the meeting; that the annual dues, after payment of running expenses, were used for charitable purposes, in which members had no preference over strangers; that no assessments were made on members and no benefits were allowed to sick members, or to the families of members deceased. He therefore recommended the granting of the charter.
These specific findings of facts, though not strictly called for by the application, are useful as negativing any inference that the proposed corporation was an evasion of the liquor laws, the laws regulating beneficial or insurance associations, etc.
The court below, however, refused to approve the charter, on the grounds, first, that no necessity was shown for incorporation, and secondly, that the title was in a foreign language.
The privilege of incorporation, and the requirements to obtain it, are wholly statutory. The courts are not entitled to grant or refuse the right except upon legal grounds, and the requirements fixed by law can neither be dispensed with, nor added to. Section 2 of the Act of April 29, 1874, P. L. 73, authorizes charters of incorporation, “for the maintenance of a club for social enjoyments.” The court undoubtedly may and should look into the nature of the proposed social enjoyment, to see that it is “lawful and not1 injurious to the community,” and may require specific statements and evidence to that end. But necessity is not one of the requirements, and it is doubtful if it ever could be shown in the case of purely social clubs. To require it therefore would be practically to repeal that clause of the statute. The appellants, as it appears, have carried out the same sociable and charitable purposes, successfully, for five years without a charter, but if they are now of opinion that their interests, their convenience or their mere pleasure would be better served by incorporation they are entitled to it under the statute, and the absence of necessity for it, is not a valid reason for refusal of a charter.
Nor, secondly, is the expression of the title in a foreign lan*146guage, a valid reason for the refusal of a charter. There is no requirement in the statute that the title shall be in English. Courts under the common law though their official language is English, have always administered rights under contracts, deeds, or wills in foreign languages. And in no state has the usage been more liberal than in Pennsylvania where for many years and until quite recent times, the laws and public advertisements were officially printed in German as well as in English.
The charter when approved is directed by the act of 1874 to be recorded in the office for the recording of deeds, and may therefore fairly come within the Act of May 81,1893, P. L. 188, requiring that every will, deed, mortgage, agreement, or any other written or printed instrument, presented for record, in any other than the English language, shall be accompanied by a sworn translation in English, which shall be filed or recorded as the law may require, with the original. This is a statutory recognition, if not a sanction, of the use of a foreign language in charters as well as other legal instruments. The court of course has power to require a translation for its own information in the inquiry into the lawfulness, or injuriousness to the community, of the submitted instrument, but that is the extent of its authority in this requirement.
Judgment reversed and charter directed to be approved, unless otherwise appearing to be injurious to the community.
Mestbezat, J., dissents.